DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Yamomoto et al. teaches a video encoding and decoding method including deriving control points and motion vectors for the control points.
However, no prior art was found to teach “wherein the CPs includes a first CP, a second CP and a third CP, wherein the first CP is for a top-left corner of the current block, the second CP is for a top-right corner of the current block and the third CP is for bottom-left corner of the current block, wherein the obtained motion vectors for the CPs include a first motion vector for the first CP, a second motion vector for the second CP and a third motion vector for the third CP”; “wherein the first motion vector is derived from a first block group comprising a top-left corner neighboring block of the current block, a first top neighboring block adjacent to a right side of the top-left corner neighboring block and a first left neighboring block adjacent to a bottom side of the top-left corner neighboring block”; “wherein the second motion vector is derived from a second block group comprising a top- right corner neighboring block of the current block and a second top neighboring block adjacent to a left side of the top-right corner neighboring block”; “wherein the third motion vector is derived from a third block group comprising a bottom- left corner neighboring block of the current block and a second left neighboring block adjacent to a top side of the bottom-left corner neighboring block”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.